DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jay Franklin (Reg. No. 54,105) on 03/15/2022.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 12/22/2021.)

21. (CURRENTLY AMENDED) A camera system (1, 1') comprising:
- a housing (2); and
- an optoelectronic sensor unit (3), arranged in the housing (2), having at least one detector device (4) and at least one optical unit (5) connected upstream of the at least one detector device (4), the optoelectronic sensor unit defining an optical axis,
wherein the optoelectronic sensor unit (3) is elastically fixed to the housing (2),
at least one first elastic mounting device (6.1-6.7) is formed from multiple ring segments (6.10-6.70) arranged spaced apart from one another, and
first elastic mounting device being connected to the optoelectronic sensor unit and extending radially outward therefrom to connect the optoelectronic sensor unit to the housing,
wherein the at least one first elastic mounting device (6, 6.1, 7) is provided, via which the optoelectronic sensor unit (3) is connected to the housing (2) or to a ring-shaped holding device (11), which is, in turn, connected to the housing (2), 
wherein the at least one first elastic mounting device (6.1) is arranged between the ring-shaped holding device (11) and a first threaded ring (13) for fixation,
wherein a second threaded ring (14) is displaceably arranged between the ring-shaped holding device (11) and the first threaded ring (13), by which a metallic outer ring or a metallic outer ring segment (6.10b) is displaceable along an inner contour (11a) of the ring-shaped holding device (11) such that pressure exerted on a ring-shaped elastomer element or an elastomer ring segment (6.10c) is changeable in a longitudinal direction (L) with respect to its cross section.

22. (CURRENTLY AMENDED) The camera system (1, 1') as claimed in claim 21, wherein the optoelectronic sensor unit (3) is connected, via the at least one first elastic mounting device (6) and at least one second elastic mounting device (7), to the housing (2).

23.  (CURRENTLY AMENDED) The camera system (1, 1') as claimed in claim 21, wherein the at least one first elastic mounting device (6) connects the optoelectronic sensor unit (3) to the housing (2), in a region of the at least one optical unit (5), and/or at least one second elastic mounting device (7) connects the optoelectronic sensor unit (3) to the housing (2) in a region of the at least one detector device (4).
26. (CURRENTLY AMENDED) A camera system (1, 1') comprising: 
- a housing (2); and 
- an optoelectronic sensor unit (3), arranged in the housing (2), having at least one detector device (4) and at least one optical unit (5) connected upstream of the at least one detector device (4), 


the optoelectronic sensor unit (3) is connected, via at least two ring-shaped elastic mounting devices (6, 7), to the housing (2), and
the ring-shaped elastic mounting devices (6, 7) each comprise at least the following: 
- a metallic inner ring (6a, 7a) which is arranged on the optoelectronic sensor unit (3); 
- a metallic outer ring (6b, 7b) which is arranged on the housing (2); and 
- a ring-shaped elastomer element (6c, 7c), formed from rubber, which via the metallic inner ring (6a, 7a) is connected to the metallic outer ring (6b, 7b), and
at least one ring-shaped elastic mounting device (6.1-6.7) of the at least two ring-shaped elastic mounting devices (6, 7) is formed from multiple ring segments (6.10-6.70) arranged spaced apart from one another.

30. (CANCELLED)

31. (CURRENTLY AMENDED) The camera system (1') as claimed in claim 21, wherein the ring segments (6.30, 6.50) of the at least one first elastic mounting device (6.3, 6.5) are arranged in multiple groups of two or three ring segments (6.30, 6.50).

35. (CANCELLED)
36. (CANCELLED)

37. (CURRENTLY AMENDED) The camera system (1') as claimed in claim [[36]]21, wherein the second threaded ring (14) comprises an external thread and an internal thread, which have different rotational directions.

38. (CURRENTLY AMENDED) The camera system (1') as claimed in claim 31, wherein the ring segments (6.10-6.70) or the groups of ring segments (6.30, 6.50) are arranged at uniform intervals along an internal diameter of [[a]]the ring-shaped holding device (11).

Allowable Subject Matter
Claims 21-29, 31-34 and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments dated 12/22/2021. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (US 2014/0368911 A1) discloses a long-range optical device has at least one optical channel, which has a housing and an arrangement of optical elements, wherein at least one of the optical elements is movable relative to the housing for image stabilization in the event of perturbing movements of the housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696